Exhibit 10.1

 



Separation and Release of Claims Agreement

 

This Separation and Release of Claims Agreement ("Agreement") is entered into by
and between American DG Energy Inc., a Delaware Corporation, (the "Employer") on
behalf of itself, its subsidiary EuroSite Power Inc., its related party Ilios
Dynamics Inc, its related party Tecogen Inc and each of their respective
employees, officers, directors, owners, shareholders and agents (collectively
referred to herein as the "Employer Group"), and Barry Sanders (the "Employee")
(the Employer and the Employee are collectively referred to herein as the
"Parties") as of February 6, 2015 (the "Execution Date").

 

The Employee's last day of employment with the Employer is February 6, 2015 (the
"Separation Date"). After the Separation Date, the Employee will not represent
himself as being an employee, officer, attorney, agent or representative of the
Employer Group for any purpose. Except as otherwise set forth in this Agreement,
the Separation Date will be the employment termination date for the Employee for
all purposes, meaning the Employee will no longer be entitled to any further
compensation, monies or other benefits from the Employer Group, including
coverage under any benefits plans or programs sponsored by the Employer Group.

 

1. Return of Property. By the Separation Date, the Employee must return all
Employer Group property, including identification cards or badges, access codes
or devices, keys, credit cards, electronically stored documents or files,
physical files and any other Employer Group property in the Employee's
possession. Any files and records at home or elsewhere that contain proprietary
Employer information should be destroyed.

 

2. Employee Representations. The Employee hereby represents that he intends to
irrevocably and unconditionally fully and forever release and discharge any and
all claims he may have, have ever had or may in the future have against the
Employer Group that may lawfully be waived and released arising out of or in any
way related to his hire, benefits, employment or separation from employment with
the Employer Group. The Employee specifically represents, warrants and confirms
that: (a) he has no claims, complaints or actions of any kind filed against the
Employer Group with any court of law, or local, state or federal government or
agency; and (b) he has been properly paid for all hours worked for the Employer
Group, and that all commissions, bonuses and other compensation due to him has
been paid, including his final payroll check for his salary through and
including the Separation Date, which will be paid on the next regularly
scheduled payroll date for the pay period including the Separation Date. Any
vested benefits under any of the Employer Group's employee benefit plans are
excluded and shall be governed by the terms of the applicable plan documents and
award agreements. The Employee specifically represents, warrants and confirms
that he has not engaged in, and is not aware of, any unlawful conduct in
relation to the business of the Employer Group. If any of these statements are
not true, the Employee cannot sign this Agreement and must notify the Employer
Group immediately, in writing, of the statements that are not true. Such notice
will not automatically disqualify the Employee from receiving these benefits,
but will require the Employer Group review and consideration.



 

 

 

3. Separation Benefits. In consideration for the Employee's execution,
non-revocation of, and compliance with this Agreement, including the waiver and
release of claims in Section 4, the Employer Group agrees to provide the
following benefits:

 

(a) Installment payments equal to the Employee's current salary for a period of
five months following the Separation Date, minus all relevant taxes and other
withholdings to be paid every other Thursday starting on the first pay period
following the Effective Date. The first installment payment shall include all
amounts that would otherwise have been paid to the Employee during the period
beginning on the Separation Date and ending on the first payment date.
Notwithstanding the foregoing, no payment shall be made or begin before the
Effective Date of this Agreement.

 

(b) Health insurance reimbursements for six months at a rate of $1,000.00 per
month.

 

(c) All existing Employee options for American DG Energy, EuroSite Power, Ilios
Dynamics and Tecogen will continue to vest for a period of two years. For this
two year period that options continue to vest, Employee will make himself
available to Employer for the purpose of consultation as outlined in item 7,
Cooperation. After one year, should Employee work for a direct competitor to
Employer as defined in Section 6d of this Agreement, options and consulting
shall cease to vest upon notification to Employee by Employer. At that time,
contractual exercise terms shall apply.

 

(d) Employee shall keep his computer, mobile phone and mobile phone number and
for a period of one year from the effective date Employer will continue to pay
for Employee’s mobile phone service without changes in plan benefits.

 

(e) Upon the Employee's signed request, the Employer Group will provide the
Employee and/or a prospective employer written confirmation of the Employee's
employment with the Employer Group, including his job titles, dates of
employment and salary information.

 

(f) The Employee understands, acknowledges and agrees that these benefits exceed
what he is otherwise entitled to receive upon separation from employment, and
that these benefits are in exchange for executing this Agreement. The Employee
further acknowledges no entitlement to any additional payment or consideration
not specifically referenced herein.

 

4. Release.

 



(a) General Release and Waiver of Claims

 

2

 

 

In exchange for the consideration provided in this Agreement, the Employee and
his heirs, executors, representatives, agents, insurers, administrators,
successors and assigns (collectively, the "Releasors") irrevocably and
unconditionally fully and forever waive, release and discharge the Employer
Group, including the Employer's/each member of the Employer Group's parents,
subsidiaries, affiliates, predecessors, successors and assigns, and all of their
respective officers, directors, employees, shareholders, trustees, partners and
OTHER RELATED PERSONS OR ENTITIES, in their corporate and individual capacities
(collectively, the "Releasees") from any and all claims, demands, actions,
causes of actions, obligations, judgments, rights, fees, damages, debts,
obligations, liabilities and expenses (inclusive of attorneys' fees) of any kind
whatsoever (collectively, "Claims"), whether known or unknown, from the
beginning of time to the date of the Employee's execution of this Agreement,
including, without limitation, any claims under any federal, state, local or
foreign law, that Releasors may have, have ever had or may in the future have
arising out of, or in any way related to the Employee's hire, benefits,
employment, termination or separation from employment with the Employer Group
and any actual or alleged act, omission, transaction, practice, conduct,
occurrence or other matter, including, but not limited to (i) any and all claims
under Title VII of the Civil Rights Act, as amended, the Americans with
Disabilities Act, as amended, the Family and Medical Leave Act, as amended, the
Fair Labor Standards Act, the Equal Pay Act, as amended, the Employee Retirement
Income Security Act, as amended (with respect to unvested benefits), the Civil
Rights Act of 1991, as amended, Section 1981 of U.S.C. Title 42, the
Sarbanes-Oxley Act of 2002, as amended, the Worker Adjustment and Retraining
Notification Act, as amended, the National Labor Relations Act, as amended, the
Age Discrimination in Employment Act, as amended, the Uniform Services
Employment and Reemployment Rights Act, as amended, the Genetic Information
Nondiscrimination Act of 2008, all of their respective implementing regulations
and/or any other federal, state, local or foreign law (statutory, regulatory or
otherwise) that may be legally waived and released; (ii) any and all claims for
compensation of any type whatsoever, including but not limited to claims for
salary, wages, bonuses, commissions, incentive compensation, vacation and/or
severance; (iii) any and all claims arising under tort, contract and/or
quasi-contract law, including but not limited to claims of breach of an
expressed or implied contract, tortious interference with contract or
prospective business advantage, breach of the covenant of good faith and fair
dealing, promissory estoppel, detrimental reliance, invasion of privacy,
nonphysical injury, personal injury or sickness or any other harm, wrongful or
retaliatory discharge, fraud, defamation, slander, libel, false imprisonment,
negligent or intentional infliction of emotional distress; and (iv) any and all
claims for monetary or equitable relief, including but not limited to attorneys'
fees, back pay, front pay, reinstatement, experts' fees, medical fees or
expenses, costs and disbursements.

 



3

 

 

5. Knowing and Voluntary Acknowledgment. The Employee specifically agrees and
acknowledges that: (i) the Employee has read this Agreement in its entirety and
understands all of its terms; (ii) the Employee has been advised of his right to
consult with his attorney prior to executing this Agreement; (iii) the Employee
knowingly, freely and voluntarily assents to all of its terms and conditions
including, without limitation, the waiver, release and covenants contained
herein; (iv) the Employee is executing this Agreement, including the waiver and
release, in exchange for good and valuable consideration in addition to anything
of value to which he is otherwise entitled; (v) the Employee understands that
the waiver and release in this Agreement is being requested in connection with
the cessation of his employment with the Employer Group.

 

The Employee further acknowledges that he has been give twenty-one (21) days to
consider the terms of this Agreement and consult with an attorney of his choice,
although he may sign it sooner if desired. Further, the Employee acknowledges
that he shall have an additional seven (7) days from the date on which he signs
this Agreement to revoke consent to his release by delivering notice of
revocation to Gabriel Parmese at the Employer Group, 45 First Ave, Waltham, MA
02451, before the end of such seven-day period. In the event of such revocation
by the Employee, the Employer Group shall have the option of treating this
Agreement as null and void in its entirety.

 

This Agreement shall not become effective, until the eighth (8th) business day
after the Employee and the Employer Group execute this Agreement. Such date
shall be the Effective Date of this Agreement. No payments due to the Employee
hereunder shall be made or begin before the Effective Date.

 

6. Post-termination Obligations and Restrictive Covenants.

 

(a) Acknowledgment

 

The Employee understands and acknowledges that by virtue of his employment with
the Employer Group, he had access to and knowledge of Confidential Information,
was in a position of trust and confidence with the Employer Group, and
benefitted from the Employer Group's goodwill. The Employee understands and
acknowledges that the Employer Group invested significant time and expense in
developing the Confidential Information and goodwill.

 

The Employee further understands and acknowledges that the restrictive covenants
below are necessary to protect the Employer's legitimate business interests in
its Confidential Information and goodwill and in the Employee's unique, special
or extraordinary services. The Employee further understands and acknowledges
that the Employer Group's ability to reserve these for the exclusive knowledge
and use of the Employer Group is of great competitive importance and commercial
value to the Employer Group and that the Employer Group would be irreparably
harmed if the Employee violates the restrictive covenants below.

 

4

 

(b) Confidential Information

 

The Employee understands and acknowledges that during the course of his
employment by the Employer, he has had access to and learned about confidential,
secret and proprietary documents, materials and other information, in tangible
and intangible form, of and relating to the Employer Group and its businesses
and existing and prospective customers, suppliers, investors and other
associated third parties ("Confidential Information"). The Employee further
understands and acknowledges that this Confidential Information and the
Employer's ability to reserve it for the exclusive knowledge and use of the
Employer Group is of great competitive importance and commercial value to the
Employer, and that improper use or disclosure of the Confidential Information by
the Employee might cause the Employer to incur financial costs, loss of business
advantage, liability under confidentiality agreements with third parties, civil
damages and criminal penalties.

 

For purposes of this Agreement, Confidential Information includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: the Employer’s business processes, practices, methods, policies, plans,
publications, documents, research, operations, services, strategies, techniques,
agreements, contracts, terms of agreements, transactions, potential
transactions, negotiations, pending negotiations, know-how, trade secrets,
computer programs, computer software, applications, operating systems, software
design, web design, work-in-process, databases, manuals, records, articles,
systems, material, sources of material, supplier information, vendor
information, financial information, results, accounting information, accounting
records, legal information, marketing information, advertising information,
pricing information, credit information, design information, payroll
information, staffing information, personnel information, employee lists,
supplier lists, vendor lists, developments, reports, internal controls, security
procedures, graphics, drawings, sketches, market studies, sales information,
revenue, costs, formulae, notes, communications, algorithms, product plans,
designs, styles, models, ideas, audiovisual programs, inventions, unpublished
patent applications, original works of authorship, discoveries, experimental
processes, experimental results, specifications, customer information, customer
lists, client information, client lists, manufacturing information, factory
lists, distributor lists, and buyer lists of the Employer Group or its
businesses or any existing or prospective customer, supplier, investor or other
associated third party, or of any other person or entity that has entrusted
information to the Employer in confidence.

 

The Employee understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

5

 

The Employee understands and agrees that Confidential Information developed by
him in the course of his employment by the Employer shall be subject to the
terms and conditions of this Agreement as if the Employer furnished the same
Confidential Information to the Employee in the first instance. Confidential
Information shall not include information that is generally available to and
known by the public at the time of disclosure to the Employee, provided that
such disclosure is through no direct or indirect fault of the Employee or
person(s) acting on the Employee's behalf.

 

(c) Disclosure and Use Restrictions

 

The Employee agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate or make available Confidential Information, or allow it to be
disclosed, published, communicated or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Employer Group)
not having a need to know and authority to know and use the Confidential
Information in connection with the business of the Employer Group and, in any
event, not to anyone outside of the direct employ of the Employer Group except
as required in the performance of any of the Employee's remaining authorized
employment duties to the Employer and only after execution of a confidentiality
agreement by the third party with whom Confidential Information will be shared
or with the prior consent of an authorized officer acting on behalf of the
Employer Group in each instance (and then, such disclosure shall be made only
within the limits and to the extent of such duties or consent); and (iii) not to
access or use any Confidential Information, and not to copy any documents,
records, files, media or other resources containing any Confidential
Information, or remove any such documents, records, files, media or other
resources from the premises or control of the Employer Group, except as required
in the performance of any of the Employee's remaining authorized employment
duties to the Employer or with the prior consent of an authorized officer acting
on behalf of the Employer Group in each instance (and then, such disclosure
shall be made only within the limits and to the extent of such duties or
consent). Nothing herein shall be construed to prevent disclosure of
Confidential Information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation or order. The Employee
shall promptly provide written notice of any such order to an authorized officer
of the Employer Group.

 

The Employee understands and acknowledges that his obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately and shall continue during and after his employment by the Employer
until such time as such Confidential Information has become public knowledge
other than as a result of the Employee's breach of this Agreement or breach by
those acting in concert with the Employee or on the Employee's behalf.

 

6

 

(d) Non-competition

 

Because of Employer Group's legitimate business interest as described herein and
the good and valuable consideration offered to the Employee, for the period of
six months, beginning on the last day of the Employee's employment with the
Employer Group, the Employee agrees and covenants not to engage in any CHP
Competitive Activity (combined heat and power) with turn-key or onsite
applications that require CHP systems of 200 kWh or less.

 

For purposes of this non-compete clause, "Competitive Activity" means to,
directly or indirectly, in whole or in part, engage in, provide services to or
otherwise participate in, whether as an employee, employer, owner, operator,
manager, advisor, consultant, agent, partner, director, stockholder, officer,
volunteer, intern or any other similar capacity, any entity whose “Primary
Business” is selling cogeneration equipment specified at 200 kWh’s or less.
Primary Business means business from which greater than 50% of a company’s
revenue is derived.

 

(e) Non-solicitation of Employees

 

The Employee understands and acknowledges that the Employer has expended and
continues to expend significant time and expense in recruiting and training its
employees and that the loss of employees would cause significant and irreparable
harm to the Employer. The Employee agrees and covenants that he shall not, for a
period of six (6) months beginning on Employee’s last day of employment with the
Employer directly or indirectly solicit, hire, recruit, attempt to hire or
recruit, or induce the termination of employment of any employee who has been an
employee of the Employer Group during the one (1) year period prior to the
Employee’s last day of Employment.

 

(f) Non-solicitation of Customers

 

The Employee understands and acknowledges that the Employer has expended and
continues to expend significant time and expense in developing customer
relationships, customer information and goodwill, and that because of the
Employee's experience with and relationship to the Employer Group, he/she has
had access to and learned about much or all of the Employer Group's customer
information. Customer Information includes, but is not limited to, names, phone
numbers, addresses, e-mail addresses, order history, order preferences, chain of
command, pricing information and other information identifying facts and
circumstances specific to the customer and relevant to sales and services.

 

The Employee understands and acknowledges that loss of this customer
relationship and/or goodwill will cause significant and irreparable harm to the
Employer. The Employee agrees and covenants that, for a period of six months
beginning on the last day of the Employee's employment with the Employer Group,
not to directly or indirectly solicit, Group's current and former customers for
purposes of offering or accepting goods or services competitive with those
offered by the Employer Group as defined in Section 6d of this Agreement.

 

This restriction shall only apply to each of the following:



7

 

 

(i) customers the Employee contacted in any way during the 1 year before the
last day of the Employee's employment with the Employer;

 

(ii) customers about whom the Employee has trade secret or Confidential
Information;

 

(iii) customers who became customers during the Employee's employment with the
Employer Group; and

 

(iv) customers about whom the Employee has information that is not available
publicly.

 

7. Cooperation. The parties agree that certain matters in which the Employee has
been involved during his employment may necessitate the Employee's cooperation
with the Employer in the future. Accordingly, for a period of five months
following the Separation Date, to the extent reasonably requested by the
Employer, the Employee shall cooperate with the Employer in connection with
matters arising out of the Employee's service to the Employer; provided that the
Employer shall make reasonable efforts to minimize disruption of the Employee's
other activities. Employer shall reimburse the Employee for reasonable expenses
incurred in connection with such cooperation.

 

8. Consulting. Employee and Employer agree to a consulting agreement for two
years from the effective date. For consulting services over a two year period,
the Employer will pay Employee at a rate of $150.00 per hour. After the first
year from the effective date, should Employee work for a direct competitor, as
defined in Paragraph 6(d) hereof Employer shall have no further obligation to
utilize Employee’s services as a consultant.

 

Non-disparagement. The Employee agrees and covenants that he shall not at any
time make, publish or communicate to any person or entity or in any public forum
any defamatory or disparaging remarks, comments or statements concerning the
Employer Group or its businesses, or any of its employees or officers, and
existing and prospective customers, suppliers, investors and other associated
third parties. Employer agrees and covenants that neither it nor members of its
senior leadership team or board of directors shall at any time make, publish or
communicate to any person or entity or in any public forum any defamatory or
disparaging remarks, comments or statements concerning the Employee.

 

This Section does not, in any way, restrict or impede either party from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The parties shall promptly provide written notice of any
such order to the other .

 



8

 

 

10. Confidentiality. The parties agree and covenant that they shall not disclose
any of the terms of or amount paid under this Agreement or the negotiation
thereof to any individual or entity; provided, however, that the Employee will
not be prohibited from making disclosures to his attorney, tax advisors and/or
immediate family members, or as may be required by law.

 

This Section does not, in any way, restrict or impede either party from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The parties shall promptly provide written notice of any
such order to the other.

 

11. Remedies. In the event of a breach or threatened breach by either party of
any of the provisions of this Agreement, the aggrieved party shall be entitled
to seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that money damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security. The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages or other available forms of relief.

 

In the event of a material breach by either party of any of the provisions of
this Agreement, the parties consent and agree that the aggrieved party shall be
entitled to seek, in addition to other available remedies, an award for
liquidated damages for each material breach (the "Liquidated Damages"). The
parties acknowledge and agree that the harm caused by a material breach would be
impossible or very difficult to accurately estimate at the time of the breach
and that the Liquidated Damages are a reasonable estimate of the anticipated or
actual harm that might arise from a material breach.

 

Should the Employee fail to abide by any of the terms of this Agreement or
post-termination obligations contained herein, or if he revokes the release
contained in Section 4 within the seven-day revocation period, the Employer may,
in addition to any other remedies it may have, reclaim any amounts paid to the
Employee under the provisions of this Agreement or terminate any benefits or
payments that are later due under this Agreement, without waiving the releases
provided herein.

 

9

 

 

12. Successors and Assigns.

 

(a) Assignment by the Employer Group

 

The Employer Group may freely assign this Agreement at any time. This Agreement
shall inure to the benefit of the Employer Group and its successors and assigns.

 

(b) No Assignment by the Employee

 

The Employee may not assign this Agreement or any part hereof. However, any
benefit of this Agreement shall inure to the benefit of Employee’s estate. Any
purported assignment by the Employee shall be null and void from the initial
date of purported assignment.

 

13. Arbitration. The parties agree that any dispute, controversy or claim
arising out of or related to the Employee's employment with the Employer, this
Agreement, including the validity of this arbitration clause, or any breach of
this Agreement shall be submitted to and decided by binding arbitration in
Boston Massachusetts. Arbitration shall be administered under the rules of the
American Arbitration Association and any requirements imposed by MA law. Each
party shall pay its own costs of arbitration. Any arbitral award determination
shall be final and binding upon the Parties and may be entered as a judgment in
a court of competent jurisdiction.

 

14. Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of Massachusetts without regard
to conflicts-of-law principles. Any action or proceeding by either of the
Parties to enforce this Agreement shall be brought only in any state or federal
court located in the state of Massachusetts, county of Suffolk. The Parties
hereby irrevocably submit to the non exclusive jurisdiction of such courts and
waive the defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

 

15. Entire Agreement. Unless specifically provided herein, this Agreement
contains all the understandings and representations between the Employee and the
Employer Group pertaining to the subject matter hereof and supersedes all prior
and contemporaneous understandings, agreements, representations and warranties,
both written and oral, with respect to such subject matter.

 

The Parties mutually agree that the Agreement can be specifically enforced in
court and can be cited as evidence in legal proceedings alleging breach of the
Agreement.

 

16. Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Employee and by Benjamin Locke of the Employer. No waiver by
either of the Parties of any breach by the other party hereto of any condition
or provision of this Agreement to be performed by the other party hereto shall
be deemed a waiver of any similar or dissimilar provision or condition at the
same or any prior or subsequent time, nor shall the failure of or delay by
either of the Parties in exercising any right, power or privilege hereunder
operate as a waiver thereof to preclude any other or further exercise thereof or
the exercise of any other such right, power or privilege.

 

10

 



17. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the Parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.

 

The Parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
Parties as embodied herein to the maximum extent permitted by law.

 

The Parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.

 

18. Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

 

19. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.

 

20. Non-admission. Nothing in this Agreement shall be construed as an admission
of wrongdoing or liability on the part of the Employer Group.

 

21. Notices. All notices under this Agreement must be given in writing by
regular mail at the addresses indicated in this Agreement or any other address
designated in writing by either party. When providing written notice to the
Employer

 

11

 

22. Tolling. Should the Employee violate any of the terms of the
post-termination obligations articulated herein, the obligation at issue will
run from the first date on which the Employee ceases to be in violation of such
obligation.

 

23. Attorneys' Fees. Should the Employee breach any of the terms of this
Agreement or the post-termination obligations articulated referenced herein, to
the extent authorized by Massachusetts law, the Employee will be responsible for
payment of all reasonable attorneys' fees and costs that Employer incurred in
the course of enforcing the terms of the Agreement, including demonstrating the
existence of a breach and any other contract enforcement efforts.

 

24. Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (Section 409A) or an exemption
thereunder and shall be construed and administered in accordance with Section
409A. Notwithstanding any other provision of this Agreement, payments provided
under this Agreement may only be made upon an event and in a manner that
complies with Section 409A or an applicable exemption. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a "separation from service"
under Section 409A. Notwithstanding the foregoing, the Employer makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Employer be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Employee on account of non-compliance with Section 409A.

 

25. Acknowledgment of Full Understanding. THE EMPLOYEE ACKNOWLEDGES AND AGREES
THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT.
THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT. THE EMPLOYEE FURTHER ACKNOWLEDGES THAT HIS SIGNATURE BELOW IS AN
AGREEMENT TO RELEASE AMERICAN DG ENERGY INC. FROM ANY AND ALL CLAIMS.

 

SIGNATURE PAGE FOLLOWS

12

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date above.

 



  AMERICAN DG ENERGY INC.
AND EMPLOYER GROUP         By /s/ Benjamin Locke           Name: Benjamin Locke
    Title: Co-CEO  



 

Signature:  /s/ Barry Sanders   Print Name: Barry Sanders

 



13

 